DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a mode-coupling coefficient equal to about 1 [1/m], does not reasonably provide enablement for all mode-coupling coefficients greater than 1 [1/m].  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Independent claims 1 and 4 recite “the coupling multi-core optical fiber having a mode-coupling coefficient of 1 [1/m] or more at a predetermined wavelength capable of pumping the rare earth element” and “the multi-core optical fiber has a mode-coupling coefficient of 1 [1/m] or more at a wavelength of 1550 nm as an index indicated a coupling state between adjacent cores among the plurality of cores” respectively. The Specification does not enable one skilled in the art to make the i. e. every mode-coupling coefficient equal to or greater than 1 [1/m]. The Specification discloses that the multi-core fiber comprises plurality of cores, and a first cladding surrounding each of the plurality of  cores. Each of the plurality of cores is comprises of silica glass, and the first cladding is comprised of silica glass having a lower refractive index than that of each of the plurality of cores.   (Specification, para. [0011] & [0015]). However, this is merely a description of a typical multi-core fiber and does not describe how any particular values of mode-coupling coefficient are obtained.  Para. [0024-25] give specific example dimensions for the core and cladding; however this can not be considered enabling for the entire claimed range. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. (US 2015/0168642) in view of Saitoh, “Multicore Fiber Technology”, Journal of Lightwave Technology, vol. 34, no. 1, January 1, 2016, pp. 55-66.
With regard to claim 4, Mimura et al. disclose a multi-core optical fiber (MCF) comprising (see Figs. 7-8 and para. [0048-49]):
A plurality of cores (21ba) each extending long a predetermined axis and comprised of silica glass doped with a rare earth element (e. g. for amplification of the signals)
An (inner) cladding (21bb) surrounding each of the plurality of cores and comprised of silica glass
A resin coating (outer cladding) (21bc) surrounding an outer peripheral surface of the cladding
Mimura does not disclose a mode-coupling coefficient of 1 [1/m] or more at a wavelength of 1550 nm as an index indicated a coupling state between adjacent cores among the plurality of cores. However, in the same field of endeavor, Saitoh teaches a multi-core optical fiber (MCF) comprising a plurality of cores each extending along a predetermined central axis, a cladding surrounding each of the plurality of cores and comprised of silica glass, Saitoh discloses strongly coupled multicore fiber (MCF) with mode-coupling coefficient greater than 0.1 [1/m]  (see Fig. 2, Strongly-coupled MCF).   Further, calculations are provided to determine the mode-coupling coefficient based on the distance between cores and index of refraction of the cores and cladding, indicating the mode-coupling coefficient increases when the core-to-core distance is decreased (p. 56, bottom of  1st col.) Therefore, one skilled in the art, e. g. an optical engineer, would have found it obvious to obtain MCF with mode-coupling coefficient of 1  [1/m] or greater at a typical signal wavelength, e. g. 1550 nm.  The relatively large mode-coupling coefficient is desirable to decrease the core-to-core distance, resulting in core density improvement and a larger number of optical communication signals per fiber.  Also in that case, the multiple signal modes are strongly mixed so that group delay spread is reduced and the signals are processed at the receiver by low-complexity digital signal processing  (Saitoh p. 56, bottom of 1st col. and  top of 2nd col.) Therefore, it would have been obvious to one skilled in the art to configure the cores and cladding of the multi-core fiber as taught by Saitoh, to obtain these advantages for an optical communication system.
With regard to claim 5, Mimura discloses the plurality of cores include one core extending along the predetermined central axis in a state including the predetermined central axis (fig. 8, core  surrounded by 6 other cores is at center of fiber).




Claim 1-3  are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. (US 2015/0168642)  in view of Saitoh, “Multicore Fiber Technology”, Journal of Lightwave Technology, vol. 34, no. 1, January 1, 2016, pp. 55-66, and further in view of Stampoulidis et al. (US 2013/0114130). 
With regard to claim 1, Mimura et al. discloses an optical amplifier comprising  multi-core optical fiber (MCF) having (see Figs. 7-8 and para. [0048-49]):
A plurality of cores (21ba) each extending long a predetermined axis and comprised of silica glass doped with a rare earth element (e. g. for amplification of the signals)
An (inner) cladding (21bb) surrounding each of the plurality of cores and comprised of silica glass
A resin coating (outer cladding) (21bc) surrounding an outer peripheral surface of the cladding
Mimura does not disclose a mode-coupling coefficient of 1 [1/m] or more at a wavelength of 1550 nm as an index indicated a coupling state between adjacent cores among the plurality of cores. However, in the same field of endeavor, Saitoh teaches a multi-core optical fiber (MCF) comprising a plurality of cores each extending along a predetermined central axis, a cladding surrounding each of the plurality of cores and comprised of silica glass, Saitoh discloses strongly coupled multicore fiber (MCF) with mode-coupling coefficient greater than 0.1 [1/m]  (see Fig. 2, Strongly-coupled MCF).   Further, calculations are provided to determine the mode-coupling coefficient based on the distance between cores and index of refraction of the cores and cladding, indicating the mode-coupling coefficient increases when the core-to-core distance is decreased (p. 56, bottom of  1st col.) Therefore, one skilled in the art, e. g. an optical engineer, would have found it obvious to obtain MCF with mode-coupling st col. and  top of 2nd col.) Therefore, it would have been obvious to one skilled in the art to configure the cores and cladding of the multi-core fiber as taught by Saitoh, to obtain these advantages for an optical communication system.
Neither Mimura nor Saitoh disclose that the  optical amplifier comprises a coupling a coupling multi-core optical fiber having: a plurality of second cores each extending along a second central axis and optically connected to any one of the plurality of first cores, the plurality of second cores each comprised of silica glass; and a second cladding surrounding each of the plurality of second cores and comprised of silica glass, the coupling multi-core optical fiber having a mode-coupling coefficient of 1 [1/m] or more at a predetermined pump wavelength capable of pumping the rare earth element; and a pumping light source optically connected to at least one second core among the plurality of second cores and configured to supply pumping light of the predetermined pump wavelength to each of the plurality of first cores through the coupling multi-core optical fiber, wherein the pumping light from the pumping light source, coupled to the at least one second core, is coupled from the at least one second core to each remaining second core except the at least one second core, and then coupled from each of the plurality of second cores to an optically connected first core among the plurality of first cores. However, Stampoulidis et al. teach in the same field of endeavor, an optical amplifier (Fig. 8C) comprising a multicore doped fiber (895),   and multi-core coupler (894). Multi-core coupler (894)  comprises a plurality of (second) cores each extending along a second central axis (vertical) and optically connected to any one of the plurality of first cores (of the optical amplifier MCF 895), and a second 
With regard to claim 2, Mimura discloses  the rare-earth element may be Erbium [0049] and the pump light wavelength may be 980 nm [0075].
With regard to claim 3, Stampoulidis teaches in Fig. 8C, a cross section (vertical) of the amplification multi-core optical fiber (895) orthogonal to the first central axis, one first core among the plurality of first cores is located on the first central axis; in a cross section (horizontal) of the coupling multi-core optical fiber orthogonal to the second central axis, one second core among the plurality of second cores is located on the second central axis; the pumping light source includes a fiber having a single core extending along a third central axis and is located so that the single core of and a second core (of the coupler) located on the second (vertical)  central axis are optically connected to each other. Single-mode fiber with a cladding was ubiquitous in the art; the Examiner takes Official Notice of this fact. If applicant does not traverse the assertion of the Examiner’s assertion of Official Notice or applicant’s traverse is not adequate, this statement of well-known fact will taken to be admitted prior art, otherwise a reference will be supplied as evidence. See MPEP 2144.03.
Information Disclosure Statement
The information disclosure statement filed on April 16, 2019, Feb. 6, 2020, and Aug. 14, 2020  have been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Keeler et al. disclose couplers for multi-core fibers.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ERIC L BOLDA/Primary Examiner, Art Unit 3645